Citation Nr: 1445811	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-14 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than June 28, 2010, for the grant of service connection for atherosclerotic cardiovascular disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel

INTRODUCTION

The Veteran had verified active military service from June 1967 to November 1972.  His DD Form 214 for this period of service also reflects 2 years, 5 months, and 11 days of "other service."  He served in the Republic of Vietnam from June 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, wherein the Veteran was assigned an effective date of June 28, 2010, for the grant of service connection for atherosclerotic cardiovascular disease.  The Veteran disagreed with the effective date assigned.  

The Veteran asserted in his notice of disagreement, submitted to VA in January 2011 that he disagreed with the decision because his condition "is from the Republic of Vietnam but no retroactive benefits are payable."  The RO issued a statement of the case (SOC) in March 2012 addressing the Veteran's entitlement to an earlier effective date.  In May 2012, the Veteran submitted a VA Form 9 (Appeal to the Board of Veterans' Appeals) in which he indicated his desire to appeal all issues listed on the SOC.  He also asserted that he feels his heart "is more important than the percentage the VA is saying," and alleged that most of his medical conditions are related to or due to his heart condition.  In July 2013, the RO responded to the Veteran explaining that his statement regarding the importance of his disability rating is, in effect, a different claim from the earlier effective date claim, and that it could not be accepted as a notice of disagreement for the rating assigned because it was untimely filed.  The RO thus construed the Veteran's statement as a claim for increase for his heart disease, as well as a claim of service connection for peripheral vascular disease.   As such, the Board finds that the only issue on appeal at this time is entitlement to an earlier effective date for the grant of service connection for atherosclerotic cardiovascular disease.



FINDING OF FACT

The Veteran filed a formal claim for service connection for atherosclerotic cardiovascular disease on June 28, 2010; no earlier claim was filed.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 28, 2010, for the grant of service connection for atherosclerotic cardiovascular disease have not been met.  38 U.S.C.A. §§ 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.114, 3.309(e), 3.400, 3.816 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the matter decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim, via a letter dated in July 2010.  The Board finds that this letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.   

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The evidence includes copies of the Veteran's VA treatment records, VA examination reports, application for VA benefits, Social Security Disability records, which are contained in the Veteran's Virtual VA file, and lay statements in support of his claim.  The Veteran has not indicated that there are any outstanding available records pertinent to the issue decided herein that VA should have obtained, and the Board is aware of none.  Thus, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.   38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.   

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  As the question at hand is not medical in nature, there is no need for a medical examination or opinion.  Thus the Board is satisfied that no further development action is required.  

II. Analysis

By a December 2010 rating decision, the Veteran was granted service connection for atherosclerotic cardiovascular disease.  An effective date of June 28, 2010, was assigned for that award.  The Veteran disagrees with the effective date assigned for his service connection.  He asserts that his disability is a result of herbicide exposure during his active service in the Republic of Vietnam, and therefore argues that retroactive payments should be made.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the latter of the date of receipt of the claim, or the date the entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).   A claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2013).  The United States Court for Veteran's Claims (Court) has held that intent to apply for benefits is essential to any claim and therefore, absent intent, no claim for entitlement exists.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, either formal or informal, must be in writing in order for it to be considered a "claim" for benefits within the meaning of the law.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

Here, the Veteran's claim for service connection for atherosclerotic cardiovascular disease was received by the RO on June 28, 2010.  A review of the claims file does not reveal that the Veteran filed an application, either formal or informal, for VA compensation benefits for atherosclerotic cardiovascular disease or any other heart issue prior to June 28, 2010.  The record also contains no evidence of any intent on the part of the Veteran to file a claim for service connection for atherosclerotic cardiovascular disease before that date.  While it is true that the Veteran's VA treatment records indicate treatment for atherosclerotic cardiovascular disease in early 2009, the "mere presence" of a diagnosis of a specific disorder in a medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 1326-27 (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F .R. § 3.155 (2013).  

Accordingly, because the record contains no evidence of an intent on the part of the Veteran to file a claim for VA disability compensation prior to June 28, 2010, an earlier effective date cannot be awarded based on the mere presence of a diagnosis in a medical record or mere assertion that the disability is service connected.  See Brannon, 12 Vet. App. at 35.

Turning to the Veteran's argument that retroactive benefits should be payable because his disability is related to service in Vietnam, an exception to the general rule for establishing effective dates exists for an award of service connection for a "covered herbicide disease."  38 C.F.R. § 3.816 (2013); see Nehmer v. United States Veterans Admin., 284 F.3d 1158 (9th Cir.2002); Nehmer v. United States Veterans Admin., 32 F.Supp.2d 1175 (N.D.Cal.1999); Nehmer v. United States Veterans Admin., 712 F.Supp. 1404 (N.D.Cal.1989).  Nehmer was a class action lawsuit in which Vietnam veterans and their survivors brought suit against VA alleging failure to comply with the Dioxin and Radiation Exposure Compensation Standards Act in promulgating regulations governing entitlement to compensation for diseases claimed to be caused by exposure to Agent Orange.  In May 1989, the U.S. District Court for the Northern District of California voided all denials of Agent Orange claims based on a regulation that had become effective on September 25, 1985.  Nehmer, 712 F. Supp. at 1409 (Nehmer I).  The District Court later clarified this ruling, holding that the covered claims were those in which the disease was later found to be service connected under valid regulations.  Nehmer, 32 F. Supp. 2d at 1183 (Nehmer II).  In May 1991, the government and Nehmer plaintiffs stipulated that VA would readjudicate any claim denials voided by the Nehmer I holding.  Nehmer v. United States Veterans Admin., No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).

Pursuant to 38 C.F.R. § 3.816, a Nehmer class member is defined to include, among other persons, a Vietnam veteran who has a covered disease.  38 C.F.R. § 3.816.  A "covered herbicide disease" is defined by regulation as "a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002[,] pursuant to the Agent Orange Act of 1991."  38 C.F.R. § 3.816(b)(2).  Ischemic heart disease, to include atherosclerotic cardiovascular disease, was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include atherosclerotic cardiovascular disease.  Id.; see also Garza v. Shinseki, 480 Fed.Appx. 984, 987 (Fed. Cir. 2012) (specifically associating ischemic heart disease with Nehmer despite the language of 38 C.F.R. § 3.816).  Here, the Veteran was shown to have served in the Republic of Vietnam during the Vietnam era, and has been diagnosed as having atherosclerotic cardiovascular disease.  Therefore, he is a "Nehmer class member" within the meaning of 38 C.F.R. § 3.816(b)(1) and has a "covered herbicide disease" (i.e., ischemic heart disease to include atherosclerotic cardiovascular disease) within the meaning of 38 C.F.R. § 3.816(b)(2).

In accordance with Nehmer and its implementing regulation, if a Nehmer class member is entitled to disability compensation for a covered herbicide disease and compensation for the same covered disease was previously denied in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which such prior denial was based or the date the disability arose, except as provide for in 38 C.F.R. § 3.816(c)(3).  38 C.F.R. § 3.816(c)(1) (2013).  If a claim for disability compensation for a covered herbicide disease "was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose," except as provide for in 38 C.F.R. § 3.816(c)(3).  38 C.F.R. § 3.816(c)(2).  The regulation further provides that "[i]f the requirements of paragraph (c)(1) or (c)(2) of this section are not met, the effective date of the award shall be determined in accordance with [38 C.F.R.] §§ 3.114 and 3.400."  38 C.F.R. § 3.816(c)(3).  

In the instant case, the Veteran submitted a formal claim for service connection for atherosclerotic cardiovascular disease on June 28, 2010.  The effective date of the regulation adding ischemic heart disease to the list of diseases for which service connection may be presumptively awarded based on in-service exposure to herbicides is August 31, 2010.  See 75 Fed. Reg. 53202 (August 31, 2010) (codified at 38 C.F.R. § 3.309(e) (2013)).  Therefore, under 38 C.F.R. § 3.816(c)(2), the Veteran is entitled to service connection for atherosclerotic cardiovascular disease effective either June 28, 2010, or from the date on which his entitlement arose, whichever is later.  

Here, a review of the claims folder reveals that the Veteran reported no issues regarding his heart upon separation from service in 1973.  In an August 2006 VA medical examination report, it is recorded that the Veteran denied myocardial infarction or chest pain and reported that he had never had any chest pain, cardiac catheterization or heart surgery.  It was also reported that a 1999 perfusion scan showed a small area of non-perfusable tissue consistent with an artifact or possible scar.  His blood pressure was reported to be well controlled.  A July 2010 VA examination report states that the Veteran asserted that his heart troubles started "a couple of years" prior to that examination and that his physician sent him some nitroglycerine and set an appointment for a cardiology examination.  Thereafter, records reveal that the Veteran presented for a coronary catheterization in February 2009 which revealed a 99 percent ostial lesion of the right coronary artery.  

Thus, the evidence demonstrates that the Veteran has been diagnosed with atherosclerotic cardiovascular disease prior to filing his claim for such.   However, because the regulation mandates that the effective date of the award is either the date the claim was received or the date that entitlement arose, whichever came later, the Board finds that the proper effective date for the award of service connection for atherosclerotic cardiovascular disease is June 28, 2010.  38 C.F.R. § 3.816(c)(2).  



ORDER

Entitlement to an earlier effective date for the grant of service connection for atherosclerotic cardiovascular disease is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


